Citation Nr: 1219441	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to March 1993, and had a 3 month earlier period of active duty for training.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran contends that his sleep apnea is related to his service-connected lumbosacral strain.  In support of his claim, he has submitted a June 2009 letter from his chiropractor (M.A.P.). who opines that the Veteran's "sleep apnea is most likely directly related to his service-connected back condition".  He explains, in essence, that due to his back disability the Veteran is unable to exercise and therefore has gained a considerable amount of weight "which is exacerbating his sleep apnea".  

The Veteran has not been afforded a VA examination to secure a nexus opinion in this matter.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  In a claim seeking secondary service connection a medical opinion is necessary when: (a) there is evidence of a disability for which service connection is sought, (b) there is a service connected disability and (c) there is evidence that the service connected disability may have caused or aggravated the disability for which service connection if sought.

Here, the Veteran has a diagnosis of sleep apnea and has a service connected lumbosacral strain, and a private provider has opined (albeit with inadequate explanation) that the two are related.  Accordingly, an examination to secure a medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Furthermore, Dr. M.A.P. has indicated that he sees the Veteran for his back disability on an as needed basis.  The fact that Dr. M.A.P. has related the Veteran's sleep apnea to his service-connected back disability raises an inference that records of the treatment may have bearing on the secondary service connection claim (for sleep apnea); any pertinent treatment records must be sought.    

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any evaluations or treatment he has received for sleep apnea (records of which are not already in the claims file), and any releases necessary for VA to secure records of any such treatment or evaluation.  In particular, he must identify the sources of any records that have bearing on the matter of a nexus between his sleep apnea and his service connected lumbosacral strain.  The RO should secure for the record complete clinical records of all such treatment and evaluation from the sources identified by the Veteran, to specifically include all pertinent records from Dr. M.A.P. 

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his sleep apnea.  The VA examiner should review the Veteran's file and provide 
an opinion that responds to the following:

Based on the factual evidence of record, what is the most likely etiology for the Veteran's sleep apnea?  Specifically, is it at least as likely as not (a 50 percent or better probability) that sleep apnea was ether (a) caused or (b) aggravated by (increased in severity due to) his service-connected lumbosacral strain?  If the opinion is that the sleep apnea was not caused, but was aggravated, by the lumbosacral strain, the examiner must (a) identify the baseline level of severity of the sleep apnea before aggravation due to the low back disability occurred and (b) the level of severity of the sleep apnea after the aggravation was completed.   

The VA examiner must explain the rationale for all opinion, to specifically include comment on the June 2009 opinion by Dr. M.A.P.(expressing agreement or disagreement with that opinion, and explaining the reasoning for the agreement/disagreement).  If any opinion sought cannot be offered with resort to mere speculation, there must be an explanation for the record as to why that is so.  

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

